IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THE JACKSONVILLE BANK,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-609

THOMAS D. DEAN and STACIA
DEAN, husband and wife,

     Appellees.
_____________________________/

Opinion filed November 10, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Matthew T. Jackson and Alessandro T. Apolito of Brennan, Manna & Diamond,
P.L., Jacksonville, for Appellant.

Eric N. McKay, Jacksonville Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.